Citation Nr: 0835242	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to service connection for a nerve disorder 
due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
PTSD.

7.  Entitlement to service connection for varicose veins, to 
include as secondary to hypertension and CAD.

8.  Entitlement to service connection for visual impairment.

9.  Entitlement to an initial compensable rating for left ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1967 to July 
1969.  He also had subsequent service with the Naval Reserve, 
Army Reserve, and Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003, March 2005, and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, and St. Louis, 
Missouri (due to the temporary transfer of the case as a 
result of Hurricane Katrina).  The July 2003 rating decision 
denied the claim for service connection for DDD of the lumbar 
spine, the March 2005 rating decision denied service 
connection for a nerve disorder due to herbicide exposure, 
hepatitis B, and right ear hearing loss, and assigned an 
initial noncompensable rating for left ear hearing loss, and 
the May 2006 rating decision denied service connection for 
visual impairment, varicose veins, to include as secondary to 
hypertension and CAD, and hypertension and CAD, to include as 
secondary to service-connected PTSD.

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issues of entitlement to service connection for DDD of 
the lumbar spine, varicose veins to include as secondary to 
hypertension and CAD, and hypertension and CAD to include as 
secondary to service-connected PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  At the time of the July 2008 hearing before the Board, 
the veteran withdrew his claims for service connection for 
right ear hearing loss, a nerve disorder due to herbicide 
exposure, hepatitis B, and visual impairment, and a claim for 
an initial compensable rating for left ear hearing loss from 
appellate consideration.

2.  The veteran's request to withdraw his appeal as to these 
claims was received by the Board prior to the promulgation of 
a decision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of 
entitlement to service connection for right ear hearing loss, 
a nerve disorder due to herbicide exposure, hepatitis B, and 
visual impairment, and entitlement to an initial compensable 
rating for left ear hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the July 2008 hearing before the Board, the 
veteran indicated his desire to withdraw from appeal his 
claims for service connection for right ear hearing loss, a 
nerve disorder due to herbicide exposure, hepatitis B, and 
visual impairment, and a claim for an initial compensable 
rating for left ear hearing loss.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
properly withdrawn his appeal as to the issues of entitlement 
to service connection for right ear hearing loss, a nerve 
disorder due to herbicide exposure, hepatitis B, and visual 
impairment, and entitlement to an initial compensable rating 
for left ear hearing loss and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and it 
is dismissed.


ORDER

The veteran's appeal as to the issues of entitlement to 
service connection for right ear hearing loss, a nerve 
disorder due to herbicide exposure, hepatitis B, and visual 
impairment, and entitlement to an initial compensable rating 
for left ear hearing loss is dismissed.


REMAND

With respect to the remaining issues on appeal, there is an 
indication that the claims file does not contain all of the 
records from the veteran's Social Security Administration 
(SSA) disability benefits claim.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. § 3.159(c)(2) (2007).  
Therefore, the RO/AMC must obtain all available records 
relating to the appellant's claim for Social Security 
disability benefits.

In addition, while the record reflects that the veteran was 
in receipt of ongoing treatment for heart disease and 
hypertension at the VA Southeast Louisiana facility in New 
Orleans, Louisiana, as of June 2008, the claims folder only 
contains VA records from August 2007 and June 2008, and the 
last request for VA records from the RO/AMC was dated in 
October 2006.  Thus, the RO/AMC should also take appropriate 
steps to obtain all of the additional VA treatment records 
for the veteran, dated since October 2006.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

With respect to the claims for service connection for 
hypertension and CAD as secondary to the veteran's service-
connected PTSD, while the record does contain a March 2006 VA 
opinion regarding whether the veteran's hypertension is 
related to his PTSD, there is no such opinion regarding the 
veteran's CAD, and the Board finds it noteworthy that the 
March 2006 VA examiner mentioned at the end of his report 
that entitlement to service connection for CAD would need to 
be considered following the completion of certain studies 
that the veteran was to undergo at that time.  Consequently, 
the Board finds that the veteran should be provided with a 
new examination and opinion as to whether the veteran's CAD 
was caused or aggravated by his service-connected PTSD.  38 
C.F.R. §§ 3.310(a) and (b) (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  In the event that the examiner finds that 
CAD was caused or aggravated by his PTSD, the examiner should 
be requested to provide an opinion as to whether the 
veteran's varicose veins were caused or aggravated by his 
CAD.

Turning finally to the veteran's claim for service connection 
for DDD of the lumbar spine, the veteran asserts that DDD of 
the lumbar spine or other low back injury was incurred or 
aggravated when he sustained a back injury while doing push-
ups during inactive duty for training (INACDUTRA) with the 
Army National Guard on October 29, 2000.  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of INACDUTRA during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

The claimant in this case is a "veteran" based on his active 
duty service from December 1967 to July 1969.  Therefore, he 
is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
active service.  However, in order for the appellant to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during his inactive 
service, the record must establish that he was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or he was disabled 
from an injury incurred or aggravated during inactive duty 
training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

Preliminary review of service medical records from the 
veteran's period of active service reveals that they do not 
contain any medical findings concerning a low back disorder.  
However, there are service records that document the 
evaluation of back complaints as a result of an injury during 
INACDUTRA on October 29, 2000, and there is a subsequent 
diagnosis of DDD of the lumbar spine.  Therefore, the Board 
finds that the veteran should also be furnished with an 
appropriate examination and opinion regarding his claim for 
service connection for DDD of the lumbar spine.  

Efforts should also be undertaken to ensure that the 
veteran's complete records from the Army Reserves, Naval 
Reserves, and Army National Guard, dated from 1989 to 2001, 
have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the 
veteran's complete treatment records 
from the Army Reserves, Naval Reserves, 
and Army National Guard, dated from 
1989 to 2001.

2.  Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Obtain the veteran's complete 
treatment records from the SE Louisiana 
Veterans HCS, dated since October 2006.

4.  Thereafter, schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of 
his cardiovascular disease.  The 
veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's CAD and/or 
hypertension had its onset during 
active service or is related top any 
in-service event, disease, or injury.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's CAD and/or 
hypertension was caused by his service-
connected PTSD.

The examiner is also specifically 
requested to state whether it is at 
least as likely as not that the 
veteran's CAD and/or hypertension was 
aggravated beyond its normal progress 
as a result of his service-connected 
PTSD.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's varicose 
veins were caused or aggravated by his 
CAD and/or hypertension.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the veteran for an 
appropriate VA examination for his DDD 
of the lumbar spine to determine the 
nature and likely etiology of this and 
any other low back disorder.  The 
veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner must specifically render 
an opinion as to each of the following:

Whether the veteran's DDD of the lumbar 
spine or other low back disorder (1) 
had its onset during active service or 
is related to the veteran's injury 
sustained during INACDUTRA on October 
29, 2000; or (2) was aggravated beyond 
its natural progression as a result of 
the injury on October 29, 2000.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the veteran and his representative 
an appropriate amount of time to 
respond to it.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


